Paige, Justice.
'Where a defendant serves his answer to the complaint by maE, in cases where service by maE may be made, he has forty days within which to serve an amended answer of course, and without costs, under § 148 of the code. The defendant may amend of course and without costs, &c., at any time before the period of replying to his answer shaE expire. Where the service of the answer is by mail, the plaintiff has double the time to reply aEowed in cases of personal service of the answer. (Code, sec. 373 and 131.)
If the plaintiff notices his cause for trial before the time aEowed to the defendant to amend shaE have expired, he does so at his perE.